19-1607
    Singh v. Garland
                                                                                   BIA
                                                                               Kolbe, IJ
                                                                           A208 203 370
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 7th day of February, two thousand twenty-
    two.

    PRESENT:
             RAYMOND J. LOHIER, JR.,
             SUSAN L. CARNEY,
             MICHAEL H. PARK,
                  Circuit Judges.
    _____________________________________

    SUKHWINDER SINGH, AKA SUKHI
    THAPA,
             Petitioner,

                       v.                                        19-1607
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Deepti Vithal, Esq., Richmond
                                       Hill, NY.

    FOR RESPONDENT:                    Joseph H. Hunt, Assistant
                                       Attorney General, Office of
                            Immigration Litigation; Zoe J.
                            Heller, Senior Litigation Counsel;
                            Katherine A. Smith, Trial
                            Attorney, Office of Immigration
                            Litigation, United States
                            Department of Justice, Washington,
                            DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Sukhwinder Singh, a native and citizen of

India, seeks review of a May 3, 2019 decision of the BIA

affirming a November 2, 2017 decision of an Immigration Judge

(“IJ”) denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Sukhwinder Singh, No. A208 203 370 (B.I.A.

May 3, 2019), aff’g No. A 208 203 370 (Immig. Ct. N.Y. City

Nov. 2, 2017).    We assume the parties’ familiarity with the

underlying facts and procedural history.

    We have reviewed the decision of the IJ as supplemented

by the BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

Cir. 2005).      The applicable standards of review are well

established.    See Lecaj v. Holder, 616 F.3d 111, 114 (2d Cir.


                               2
2010).

    To establish eligibility for asylum, Singh was required

to show that he suffered past persecution, or that he has a

well-founded fear of future persecution, on account of his

“race,    religion,   nationality,    membership   in    a   particular

social     group,      or   political      opinion.”           8 U.S.C.

§§ 1101(a)(42), 1158(b)(1)(B)(i).         “Private acts can . . .

constitute    persecution    if   the    government     is   unable   or

unwilling to control such actions.”         Pan v. Holder, 777 F.3d

540, 543 (2d Cir. 2015).      When a petitioner establishes past

persecution, the agency applies a presumption of a well-

founded      fear     of    future      persecution.           8 C.F.R.

§ 1208.13(b)(1).      The Government may rebut that presumption

by showing, by a preponderance of the evidence, that “[t]here

has been a fundamental change in circumstances such that the

applicant no longer has a well-founded fear of persecution.”

8 C.F.R. § 1208.13(b)(1)(i)(A), (ii); see also Lecaj, 616

F.3d at 115.        Here, the agency reasonably concluded that,

even assuming members of the Dera Sacha Sauda (“DSS”), a

spiritual organization led by Gurmeet Ram Rahim Singh (“Ram

Rahim”), persecuted Singh in 2015 and the Indian government


                                  3
was unable or unwilling to control the group at the time, the

government rebutted the presumption of a well-founded fear of

future persecution.

       As   the   IJ    found,    in   2017,   the    Indian    government

successfully prosecuted Ram Rahim, the cult-like leader of

DSS, for sexual assault. He was sentenced to 20 years in

prison.     After Ram Rahim’s conviction, DSS members clashed

with    security       forces    and   destroyed     public    and   private

property resulting in approximately 38 deaths. The local

government of the state where the DSS ashram is located was

criticized for failing to prepare for or prevent the violence.

But, as the IJ noted, when Ram Rahim was sentenced, the

government instituted numerous successful measures to prevent

DSS members from committing further violence.                  The reports

prepared by the State Department and the U.S. Commission on

International Religious Freedom do not state that DSS members

commit violence against other citizens.              Because the evidence

supports the finding that there has been a fundamental change

in circumstances since Singh was harmed in 2015, the agency

did not err in finding that Singh had no well-founded fear of

future persecution and on that basis in denying asylum,


                                       4
withholding    of   removal,   and   CAT   relief. *   See   8 C.F.R.

§ 1208.13(b)(1)(i)(A), (ii); see also Lecaj, 616 F.3d at 116–

20.

      We do not reach that part of the BIA’s decision in which

it declined to remand to the IJ for consideration of new

evidence, because Singh does not challenge that ruling.          See

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005) (finding abandoned issues and claims not raised in

opening brief).      We lack jurisdiction to consider Singh’s

humanitarian asylum claim because he did not raise it before

the agency.     See Karaj v. Gonzales, 462 F.3d 113, 119 (2d

Cir. 2006) (citing Beharry v. Ashcroft, 329 F.3d 51, 59 (2d

Cir. 2003)).




* The Government incorrectly contends that Singh waives his
CAT claim.    The agency denied that relief because Singh
failed to satisfy his burden for asylum; thus, his challenge
to asylum necessarily includes a challenge to the denial of
CAT protection.
                             5
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6